Title: From George Washington to David Forman, 28 August 1781
From: Washington, George
To: Forman, David


                        
                            sir
                            Chatham 28th Augst 1781. 7 oClock
                        
                        I am this Moment favored with yours of this Day.
                        Some particular Business calls me for a few Days to Phila.—whether I shall sett off To morrow Morng—I shall
                            be anxious to know further Particulars of the Fleet you mention—whatever Intelligence you can obtain, you will be pleased
                            to forward to me in Phila.—with all the Expedition in your Power—the more minute your Discoveries, the Better.
                        The Position of Admiral Graves Fleet I shall be glad to know, whether he still remains at the Hook—or whether
                            any movements have taken place—& what. I am &c.
                        
                            G.W.
                        
                        
                            If it is possible to get a Letter to Trenton any Time Tomorrow Night—I shall be there—& glad to
                                hear from you—before I leave it.
                        

                    